DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Application
This office action is in response to the Application filed on 11/08/2021.  
Claims 1-20 are presented for examination. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/08/2021 and 06/03/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has being considered by the examiner.
Drawings
The drawings submitted on 11/08/2021 are accepted.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 11,169,917 (hereinafter PAT) in view of Thomas et al. (US 2018/0024920; hereinafter Thomas). Although the claims at issue are not identical, they are not patentably distinct from each other as shown below:
Regarding independent claim 1: An apparatus comprising: 
a NAND array (PAT claim 5: the memory device is a NAND flash device; Thomas, Fig. 2B & [0037], Non-volatile memory array 142 includes the non-volatile memory cells including NAND flash memory cells); 
PAT does not explicitly recite an external interface, in an analogous art of garbage collection, Thomas teaches an external interface between a host system and NAND memory system ([0023], Controller 102 interfaces with a host system; [0025], when a host needs to read data from or write data to the flash memory, it will communicate with the flash memory controller; Fig. 2B, external interface to communicate between host system and controller 102). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention was made, with the teachings of PAT and Thomas before them, to improve PAT’s NAND device with Thomas’ NAND memory system having an external interface to communicate with host system so that a host needs to read data from or write data to the flash memory, it will communicate with the flash memory controller (Thomas, [0025]).
an external interface(PAT claim 1: a controller …receive host writes; upon the broadest reasonable interpretation, a host interface {external interface} exists for the controller to received host writes);
The combination of PAT and Thomas further teaches
a controller including: a NAND interface to the NAND array; a connection to the external interface (PAT claim 1: the controller comprising: an interface {NAND interface} to the memory device); and processing circuitry configured to: initiate garbage collection on a portion of the NAND array (PAT claim 1: circuitry configured to initiate garbage collection on a portion of the memory device) via the NAND interface (PAT claim 1: an interface {NAND interface} to the memory device);
receive host writes from the external interface via the connection to the external interface (PAT claim 1: receive host writes; upon the broadest reasonable interpretation, a host interface {external interface} exists for the controller to received host writes);
determine a maximum number of garbage collection writes to the portion of the NAND array to host writes based on a load threshold, logical-to-physical (L2P) data structure regions involved in the garbage collection, and a number of the host writes (PAT claim 1: the garbage collection cadence being a ratio of garbage collection writes to host writes, the ratio including a number of garbage collection writes over a number of host writes to arrive at a maximum number of garbage collection writes; claim 4, L2P Load Threshold is a parameter to adjust host latency, and HIV is a number of host writes);
perform, via the NAND interface, the maximum number of garbage collection writes (PAT claim 1: perform, via the interface to the memory device, the host writes and the garbage collection writes on the portion of the memory device in accordance with the garbage collection cadence); and suspend the garbage collection to perform host writes (PAT claim 1: suspension of the garbage collection writes after buffering the maximum number of garbage collection writes); and packaging to enclose the NAND array and the controller (Thomas, Fig. 2B, upon the broadest reasonable interpretation, the Non-Volatile memory system 100 that includes controller 102 and NAND array 104 is enclosed by a packaging), the external interface providing communications through the packaging (Thomas, [0025], when a host needs to read data from or write data to the flash memory, it will communicate with the flash memory controller; Fig. 2B, external interface to communicate between host system and controller 102; PAT claim 1: a controller …receive host writes).
Regarding Claim 2, the combination of PAT and Thomas further teaches wherein the L2P data structure regions involved in the garbage collection are recorded in a second data structure (Thomas, Fig. 6, block 610).
Regarding Claim 3, the combination of PAT and Thomas further teaches wherein the second data structure is a bit map (Thomas, Fig. 6, block 610).
Regarding Claim 4, the combination of PAT and Thomas further teaches wherein an entry in the second data structure is a single bit (Thomas, Fig. 6, block 610; [0049]).
Regarding Claim 5, the combination of PAT and Thomas further teaches wherein a logical one in an entry indicates that an L2P region corresponding to a position of the bit includes a logical page that corresponded to the portion of the NAND array (Thomas, Fig. 6, block 610; [0049]).
Regarding Claim 6, the combination of PAT and Thomas further teaches wherein the second data structure was written in a physical block on the portion of the NAND array (Thomas, Fig. 6, block 606).
Regarding Claim 7, the combination of PAT and Thomas further teaches wherein the controller includes a working memory, wherein the L2P data structure is larger than the working memory, and wherein an L2P region is not larger than the working memory (Thomas, [0016], When the size of the RAM cache of a non-volatile memory system is smaller than the size of the logical-to-physical mapping table, overhead problems can occur. In such a situation, only a small piece of a mapping table may be held in RAM at any one time).
Regarding Claim 8, the combination of PAT and Thomas further teaches wherein, to perform the maximum number of garbage collection writes, the processing circuitry of the controller is configured to load an L2P region into the working memory in response to a corresponding entry in the second data structure that indicates a logical page corresponded to a physical block in the portion of the NAND array (Thomas, [0042], One or more of these mapping table pieces may be cached in local RAM 516, but the RAM size or allocation of space to mapping data in the RAM may permit only one or less than all of the mapping pieces to be cached at any particular point in time. The pieces of the mapping table in RAM may contain updates that have yet to be committed to the full mapping table in non-volatile memory. The RAM space for all cached mapping pieces is the mapping table cache 508, sometimes referred to as the mapping cache).
Regarding Claim 9, the combination of PAT and Thomas further teaches wherein, to perform the maximum number of garbage collection writes, the processing circuitry of the controller is configured to determine an L2P region search ratio to find the L2P region to load into working memory (PAT, claim 1,  the garbage collection cadence being a ratio of garbage collection writes to host writes, the ratio including a number of garbage collection writes over a number of host writes to arrive at a maximum number of garbage collection writes).
Regarding Claim 10, the combination of PAT and Thomas further teaches wherein the L2P region search ratio has a numerator equal to a count of entries in the second data structure that indicate a logical page correspondence to the physical block (PAT, claim 4).
Regarding Claim 11, the combination of PAT and Thomas further teaches wherein the L2P region search ratio has a denominator equal to a load-threshold parameter (PAT, claim 4).
Regarding Claim 12, the combination of PAT and Thomas further teaches wherein, to determine the maximum number of garbage collection writes, the processing circuitry of the controller is configured to perform a cadence calculation that results in a ratio of garbage collection writes to host writes (PAT, claim 1,  the garbage collection cadence being a ratio of garbage collection writes to host writes, the ratio including a number of garbage collection writes over a number of host writes to arrive at a maximum number of garbage collection writes).
Regarding Claim 13, the combination of PAT and Thomas further teaches wherein the garbage collection writes are a count of garbage collection writes to move every valid page from a physical block to a new physical block, and wherein the host writes are a parameter that defines a count of host writes over which to spread the garbage collection writes (PAT, claim 1,  the garbage collection cadence being a ratio of garbage collection writes to host writes, the ratio including a number of garbage collection writes over a number of host writes to arrive at a maximum number of garbage collection writes).
Regarding Claim 14, the combination of PAT and Thomas further teaches wherein a number of L2P data structure regions involved with the portion of the NAND array are determined from a counter data structure (PAT, claim 2).
Regarding Claim 15, the combination of PAT and Thomas further teaches wherein entries in the counter data structure correspond to different portions of the NAND array, and wherein a value in an entry of the counter data structure is a count of L2P data structure regions that point to a corresponding portion of the NAND array (PAT, claim 3).
Regarding Claim 16, the combination of PAT and Thomas further teaches wherein, to determine the garbage collection cadence, the circuitry is configured to compute:
                
                    C
                    =
                    
                        
                            G
                            C
                            
                                
                                    W
                                
                                
                                    i
                                
                            
                            +
                            
                                
                                    L
                                    2
                                    P
                                    C
                                    [
                                    i
                                    ]
                                
                                
                                    L
                                    2
                                    L
                                    o
                                    a
                                    d
                                    T
                                    h
                                    r
                                
                            
                        
                        
                            H
                            W
                        
                    
                
            
where, C is the garbage collection cadence, L2PC[i] is a value of a counter at index i in the counter data structure organized as an array, GCW, is the number of garbage collection writes for index i, L2PLoadThr is a parameter to adjust host latency, and HW is the number of host writes (PAT, claim 4).
Regarding Claim 17, the combination of PAT and Thomas further teaches wherein the portion of the NAND array is a block (PAT, claim 5).
Regarding Claim 18, the combination of PAT and Thomas further teaches wherein the counter data structure is stored in the block when the block is closed (PAT, claim 6).
Regarding Claim 19, the combination of PAT and Thomas further teaches wherein the external interface conforms to a Universal Flash Storage (UFS), Peripheral Component Interconnection Express (PCIe), Universal Serial Bus (USB), a Serial Advanced Technology Attachment (SATA), or an Embedded MultiMediaCard (eMMC) interface standard (Thomas, [0029], The interface between storage controller 202 and NVM systems 100 may be a bus interface, such as a serial advanced technology attachment (SATA) or peripheral component interface express (PCIe) interface).
Regarding Claim 20, the combination of PAT and Thomas further teaches wherein the NAND array includes a 3D NAND architecture (Thomas, [0037], The non-volatile memory cells may be any suitable non-volatile memory cells, including NAND flash memory cells and/or NOR flash memory cells in a two-dimensional and/or three-dimensional configuration).
Allowable Subject Matter
Claim 1-20 would be allowable if the Double Patenting rejection discussed above is overcome. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY C CHAN whose telephone number is (571)272-9992.  The examiner can normally be reached on Monday - Friday 10 AM to 6 PM EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TIM VO can be reached on (571)272-3642.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TRACY C CHAN/            Primary Examiner, Art Unit 2137